Citation Nr: 0409863	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1954 to September 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO that found, 
inter alia, that new and material evidence sufficient to reopen 
the claim of service connection for a neck disorder had not been 
submitted.  

Then, in a decision promulgated in May 2003, the Board reopened 
the veteran's claim of service connection for a claimed neck 
disorder, and remanded that matter to the RO, along with the issue 
of entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), for 
additional development of the record.

In a February 2004 rating decision, the RO granted entitlement to 
a TDIU.  As this is considered a complete grant of benefits as to 
that issue, it is no longer in appellate status and before the 
Board at this time.  


FINDINGS OF FACT

No competent evidence has been presented to show that the veteran 
has a current cervical spine disability due to the claimed injury 
in service.  


CONCLUSION OF LAW

The veteran is not shown to have a cervical spine disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107(a), 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA) on the veteran's claim.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The law 
provides that VA has a duty to assist veterans and other claimants 
in developing their claims for VA benefits.  The Board notes that 
the veteran's application for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 U.S.C.A. 
§ 5103A (West 2002).  The RO has obtained pertinent VA medical 
records identified by the veteran.  The evidence does not show, 
nor has the veteran identified, the existence of any additional 
pertinent medical records that have not been obtained.  
Accordingly, the Board finds that the RO has made reasonable 
attempts to obtain medical records referenced by the veteran, and 
that VA's duty to assist him in obtaining pertinent medical 
records is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(2003).

The VCAA also provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b) 
(2003).  VA must inform the veteran whether he or VA bears the 
burden of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

By various correspondence from the RO as well as the August 2001 
rating decision, November 2001 Statement of the Case, various 
Supplemental Statements of the Case, as well as the Board's May 
2003 remand, the veteran was notified of what information was 
necessary to substantiate his claim, as well as whether he, or VA, 
bore the burden of producing or obtaining the evidence.  
Accordingly, the Board finds that the duty to inform the veteran 
of required evidence to substantiate his claim has been satisfied.  
38 U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The 
veteran was scheduled for September 2003 VA examination to 
determine the current nature and likely etiology of the claimed 
neck disability.  The veteran failed to report to the scheduled 
examination, without a showing of good cause for his failure to 
report.  

The United States Court of Appeals for Veterans Claims (Court) 
recently decided the case of Pelegrini v. Principi,  17 Vet. App. 
412 (2004).  This case held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the VCAA 
was enacted prior to the appeal, and before the issuance of the 
August 2001 initial unfavorable AOJ decision.  A VCAA notice 
letter referable to the issue of service connection for a neck 
disorder was provided to the veteran in May 2001, prior to the 
August 2001 initial unfavorable AOJ decision.  As such, the timing 
requirements of the VCAA notice letter have been met with regard 
to the issue on appeal.  

Pelegrini also held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was provided to 
the veteran does not contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  

Through the rating decisions, Statement of the Case (SOC), as well 
as correspondence to the veteran, guidance was provided to the 
veteran with respect to the evidence necessary to substantiate his 
claim.  Also, in June 2003 and September 2003, the veteran 
indicated that he had no further information to submit.  In the 
latter statement, he also requested that his case be forwarded to 
the Board.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The appellant 
has been duly notified of what is needed to establish entitlement 
to the benefit sought, what the VA has done and/or was unable to 
accomplish, and what evidence/information he can obtain/submit 
himself.  

Accordingly, the Board finds that the requirements set forth in 
the VCAA with regard to notice and development of the appellant's 
claim, have been satisfied, and that returning the case to the RO 
to consider the requirements of VCAA would serve no useful 
purpose, but would needlessly delay appellate review.

Pertinent laws and regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury suffered, or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003). 

In this case, the service medical records were negative for 
complaints, findings or diagnosis of a cervical spine (neck) 
disability.  The service medical records do show that the veteran 
suffered injury to his lumbar spine during service.  On VA 
examinations in 1959 and 1960, associated with the lumbar spine 
disability, the veteran did not complain of a neck disability.  

In a September 1994 rating decision, the RO denied service 
connection for degenerative joint disease of the cervical spine.  
The RO noted that the current medical evidence of record showed a 
diagnosis of degenerative joint disease of the cervical spine, but 
denied service connection for this disability because the evidence 
did not show that the current degenerative joint disease of the 
cervical spine was likely incurred or aggravated in service.  

In February 2001, the veteran submitted another claim of service 
connection for a neck condition.  In support of his claim, the 
veteran submitted a February 2001 statement from his private 
doctor which indicated that the veteran's inservice injuries 
included a neck injury.

In an August 2001 rating decision, the RO determined, inter alia, 
that new and material evidence had not been submitted sufficient 
to reopen the claim of service connection for a neck condition.  
The veteran timely appealed that determination.  

In a December 2001 letter to the RO from the veteran's private 
physician, the doctor noted that the veteran exhibited cervical 
spine degenerative osteoarthritis secondary to prior injury.  

In a December 2002 letter to the RO, the same private doctor 
indicated that driving was difficult for the veteran because of 
stiffness in the neck and spasms, which occurred after only 15-20 
minutes.  

In a May 2003 decision, the Board reopened the veteran's claim as 
to the issue of service connection for a cervical spine disability 
on a new and material evidence basis.  Specifically, the Board 
found that the February 2001 private medical statement which 
indicated that the veteran's injuries during service included neck 
injuries was new and material, and so significant that it must be 
considered in order to fairly decide the merits of the claim.  The 
Board thereafter remanded the matter back to the RO for further 
development of the record.  

In a June 2003 and September 2003 statements, the veteran 
indicated that he did not have any additional evidence or 
information to submit relating to his claim.  

The record reflects that the veteran failed to report to a VA 
examination scheduled for September 2003.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2003).

As noted herein above, a February 2004 rating decision granted 
entitlement to a TDIU, effective from February 2001.

In sum, the service medical records do not show that the veteran 
sustained injury to his neck during service.  VA examinations 
conducted during the two years following service, in 1959 and 1960 
are negative for complaints, findings or diagnosis of a neck 
disability.  Current medical evidence indicates that the veteran 
has degenerative joint disease of the cervical spine, and the 
veteran's private doctor has indicated that the degenerative joint 
disease of the cervical spine was due to injuries suffered during 
service.  The doctor, however, did not provide a rationale for 
this opinion.  The veteran was scheduled for a VA examination to 
determine the current nature and likely etiology of the cervical 
spine disability, but he failed to report to the scheduled 
examination.  

In this case, the evidence shows that the veteran has a current 
disability of the cervical spine, but the evidence fails to show 
that it is at least as likely as not that the veteran's cervical 
spine disability is related to an inservice injury.  Absent 
competent evidence showing that he has current cervical spine 
disability due to service, the claim of service connection must be 
denied.  


ORDER

Service connection for a cervical spine disability is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



